RESOLUCION
San Juan, Puerto Rico, a 7 de abril de 1971
Del presente expediente personal del abogado José Ramón González Ramírez, entre otras circunstancias, resultan las siguientes:
a) En 8 de agosto de 1945, dicho abogado fue admitido al ejercicio del Notariado, previa aprobación de la corres-pondiente fianza prestada por la Maryland Casualty Company.
*1104b) El 27 de septiembre de. 1945 “fue nombrado para ocupar un cargo de abogado en el Departamento de Hacienda.”
c) En el desempeño activo de su ministerio notarial autorizó instrumentos públicos y formó protocolos durante los años 1945, 1946, 1949 y 1950. En los años 1947 y 1948 no autorizó alguno. Desde el 1ro. de enero de 1951 hasta el 28 de diciembre de 1970 no se había otorgado ante él ningún documento o escritura pública. Siempre ha remitido los índices semanales al Tribunal Superior, Sala de San Juan.
d) Los protocolos de los años 1945, 1946, 1949 y 1950 fueron revisados y aprobados el 23 de noviembre de 1960. “Están depositados en la Caja de Seguridad del Ledo. Rafael Ramírez Santibañez”, desconociendo este Tribunal orden judicial alguna que hubiere autorizado o permitido ese depó-sito de protocolos — de existir facultad legítima para decre-tarla — ni cómo ni cuándo tal depósito se realizó.
e) El Notario González Ramírez, desde hace más de dos años, se encuentra ocupando y desempeñando activamente, con carácter permanente, el cargo ejecutivo de “Director de la Oficina de Servicios Legales del Departamento de Hacienda” ; siempre ha mantenido en vigor su fianza notarial y continúa remitiendo índices notariales semanales a la Sala de San Juan del Tribunal Superior, a pesar de que no tiene la inmediata y directa custodia y conservación de aquellos pro-tocolos pertenecientes al Estado Libre Asociado de Puerto Rico.
f) El 20 de julio de 1970 dicho Notario sustituyó su fianza notarial prestada por la Maryland Casualty Company por otra prestada por Puerto Rican-American Insurance Company que fue aprobada el 11 de agosto siguiente, lo que motivó que aquélla solicitara la cancelación de la fianza Núm. 627286 prestada por ella, estando pendiente de proveerse a dicha solicitud de cancelación.
*1105g) Tomando en consideración lo antes expuesto, a la luz de lo preceptuado por las Sees. 4, 24, 28, 33, 34, 35 y 39 de la “Ley Notarial de Puerto Rico de 1957”, este Tribunal, por su resolución del 22 de enero último, requirió a dicho Notario para que expusiera las razones por las cuales no debía orde-nársele cesar en el ejercicio del Notariado.
h) El 8 de febrero siguiente el Notario, respondiendo al requerimiento, presentó por escrito sus razones,- mediante las cuales, en síntesis, sostuvo que “Aun aceptando que dicha sección 35 fuese aplicable al suscribiente no existe incompati-bilidad per se alguna entre el puesto que ocupa [Director de la Oficina de Servicios Legales del Departamento de Hacienda] con el libre ejercicio de la profesión de abogado ni con el ejercicio del Notariado.”
En el mismo escrito hizo constar:
“No empece lo anterior deseo dejar consignado ante este Honorable Tribunal que este abogado por tener el convenci-miento personal, desde un punto de vista estrictamente moral de que no debe hacerlo, no ejerce ni ha ejercido nunca privada-mente la abogacía y que sólo ha practicado ocasionalmente el notariado sin fines de lucro y para beneficio del Departamento de Hacienda y del Gobierno del Estado Libre Asociado.”
A base de lo antes expuesto, este Tribunal concluye que el Notario José Ramón González Ramírez carece de oficina o despacho propio y adecuado para, el ejercicio del Notariado y la custodia, conservación y protección de sus protocolos; que durante un período mayor de 20 años consecutivos no ha ejercido privadamente su profesión de abogado ni ha autorizado, como notario, instrumento público alguno, dedicando sus horas regulares de labor profesional al activo desempeño de un cargo público permanente remunerado en el Departamento de Hacienda; que no ha tenido bajo su inmediata custodia y cuidado, los únicos protocolos que durante los años 1945, 1946, 1949 y 1950 formó, poniendo en riesgo la secretividad, conservación e integridad de los mismos, que *1106no pueden ser extraídos de la oficina del Notario a no ser por decreto judicial.
Por todo lo expuesto, este Tribunal Supremo, en el ejerci-cio de su función de superintendencia y corrección discipli-naria del Notariado en el Estado Libre Asociado de Puerto Rico, velando por el mejor acatamiento del estatuto que lo reglamenta, respecto al Notario José Ramón González Ramí-rez, ordena y decreta, lo siguiente:
1ro. Que dicho Notario, mientras estuviere desempeñando, con carácter permanente, el cargo ejecutivo de Director de la Oficina de Servicios Legales del Departamento de Hacienda cese por completo en el ejercicio del Notariado;
2do. Que dicho Notario inmediatamente recobre la custo-dia material de los indicados protocolos y haga pronta entrega de los mismos, y de sus libros de afidávits, al Director de Inspección de Protocolos y éste, luego de examinarlos y encontrarlos en buen estado de conservación, los entregue al Archivero Notarial del Distrito de San Juan, quien resti-tuirá a dicho Notario sus protocolos y libros de afidávits cuando haya cesado en el desempeño del cargo ejecutivo que actualmente ocupa, si volviera a incorporarse al ejercicio del Notariado, y
3ro. Se cancela la mencionada fianza notarial Núm. 627286, prestada por la Maryland Casualty Company, pero la misma se considerará buena y válida por tres años, a partir desde el 26 de julio de 1970, por los actos realizados por dicho Notario González Ramírez durante el período cubierto por dicha fianza. Notifíquese de esta cancelación al Secretario de Justicia y al Secretario de Hacienda.
Lo acordó el Tribunal y certifica el Secretario Interino.
(Fdo.) JoséL. Carrasquillo

Secretario Interino